UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 06-6387



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


RICKEY COLLINS HOGGARD,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.     Robert G. Doumar, Senior
District Judge. (2:04-cr-00066-RGD-2; 2:05-cv-00633-RGD)


Submitted:   July 31, 2006                 Decided:   August 18, 2006


Before WILKINSON and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Remanded by unpublished per curiam opinion.


Rickey Collins Hoggard, Appellant Pro Se. Andrew Murdock Robbins,
OFFICE OF THE UNITED STATES ATTORNEY, Norfolk, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Rickey Collins Hoggard seeks to appeal the district

court’s order dismissing his 28 U.S.C. § 2255 (2000) motion.                The

notice of appeal was received in the district court shortly after

expiration of the appeal period.         Because Hoggard is incarcerated,

the notice is considered filed as of the date it was properly

delivered to prison officials for mailing to the court.              Fed. R.

App. P. 4(c)(1); Houston v. Lack, 487 U.S. 266 (1988).            The record

does not conclusively reveal when Hoggard gave the notice of appeal

to prison officials for mailing.         Accordingly, we remand the case

for the limited purpose of allowing the district court to obtain

available   information    from    the   parties   that   bears    upon   this

question and to determine whether the filing was timely under Fed.

R.   App.   P.   4(c)(1)   and    Houston   v.   Lack.    The     record,    as

supplemented, will then be returned to this court for further

consideration.



                                                                    REMANDED




                                    - 2 -